DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2018/023624 filed 03/21/2018, which claims the benefit of the priority of US Provisional application 62/475,688 filed 03/23/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 09/20/2019, 05/29/2020 and 03/04/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0018273 (hereinafter “the ‘273 publication)- IDS 2019.
Regarding claim 1, ‘273 teaches a method for stimulating hair growth in a mammal comprising administering an effective amount of a composition comprising an osteopontin polypeptide (an SASP factor) (abstract, claim 1 and 85 and paragraphs [0009-0012, 0195]). ‘273 further discloses that the method for treatment or prevention of a disease or condition associated with hair loss (claim 88 and paragraphs [0157, 0174, 0178, and 0198]). ‘273 further discloses that the polypeptide is capable of stimulating the growth of human hair [0022, 0154, 0155] by prolonging the anagen phase and/or by shortening the telogen phase such that the resting follicles become active [0026, 0330].
‘273 therefore anticipates the instant claim 1 which recites a method for enhancing or inducing hair growth, comprising: delivering at least one senescence associated secretory phenotype (SASP) factor, or at least one senescent cell that secretes said at least one SASP factor, to the subject at the area affected by hair loss. ‘273 teaches delivering osteopontin polypeptide, which is a known SASP factor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018273 (hereinafter “the ‘273 publication)- IDS 2019, in view of WO 2015/004216 (hereinafter “the ‘216 publication”) as evidenced by Furukawa et al. in (Research square, Research square, 10 Dec, 2020).
The teachings of the ‘216 publication are based on the English language translation of WO 2015/004216 from Patentscope and all the citations are from the English language translation.
‘273 teaches a method for stimulating hair growth in a mammal comprising administering an effective amount of a composition comprising an osteopontin polypeptide which is an SASP factor (claim 1 and 85). ‘273 further discloses that the method for treatment or prevention of a disease or condition associated with hair loss (claim 88). ‘273 further discloses that the polypeptide is capable of stimulating the growth of human hair [0022] by prolonging the anagen phase and/or by shortening the telogen phase such that the resting follicles become active [0026, 0330].

‘216 teaches a method of treating and preventing alopecia (general loss of hair[0004]) by stimulating the growth of hair using gingival fibroblast [0018-0021] and as evidenced by Furukawa, gingival fibroblasts are senescent cells (Abstract). ‘216 further discloses that in other embodiments, the product may further comprise progenitor cells of preferably less than 20, 10% or 5% [0070]. ‘216 discloses that the method was capable of accelerating hair growth, slowing down hair loss and increasing the density of hair follicles [0021].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of ‘273 and ‘216 publication and use a method of inducing hair growth that comprises delivering an SASP factor or a senescent cell such as the fibroblast of ‘216 because ‘216 teaches that the method was successful in accelerating hair growth and slowing down hair loss. A skilled artisan would therefore have been motivated and would have had a reasonable expectation of success in using the method of ‘216 and ‘273 because both references disclose that the methods were successful in treating hair loss and ‘’273 discloses that the method was successful in stimulating hair growth by prolonging the anagen phase and/or by shortening the telogen phase. The limitations of claim 1 are therefore rendered obvious by the references cited.
Additionally, the ordinary skilled artisan would have had a reasonable expectation of successfully combining the cited prior art teachings, because the cited references hail from the same field of endeavor, i.e. methods of treating hair loss using SASP factors or senescent cells. 

Conclusion
Claim 1 is rejected.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654